Citation Nr: 1648313	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  15-09 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability, other than PTSD, to include anxiety and depression, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1976 to March 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In June 2015, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing, a transcript of which has been associated with the claims file.

The Board remanded this claim in July 2015 and July 2016 for additional development.  

The issue of entitlement to an increased rating for the service-connected skin disability has been raised by the record in a November 2014 Veteran statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Note that this was received prior to the change in law that required specific claims forms be used; therefore, informal claims were still accepted in November 2014.  The Board notes this issue was referred to the AOJ in both previous remands, but has not yet been adjudicated.  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for an acquired psychiatric disability, other than PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran does not have a diagnosis of PTSD that conforms to regulatory requirements.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In the present case, VA's duty to notify was satisfied by way of a letter sent to the Veteran in April 2013.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, Social Security Administration (SSA) records, VA and private treatment records, VA examination reports, and the Veteran's lay statements.  Although the Board is remanding the issue of entitlement to service connection for an acquired psychiatric disorder, other than PTSD, for missing VA treatment records prior to 1999, the Board finds that proceeding with a decision on the issue of entitlement to service connection for PTSD, without obtaining these records will not prejudice the Veteran.  In this regard, as discussed in detail below, the medical evidence indicates that the Veteran does not have a current diagnosis of PTSD.  The missing medical evidence predates the Veteran's June 2014 claim.  Therefore, remanding to obtain the missing medical evidence will not serve to establish a diagnosis during the appeal period.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant).  

As noted above, the Board remanded this case in July 2015 and July 2016, in part, to obtain outstanding SSA records and VA treatment records and to provide the Veteran with an opportunity to identify and provide authorization for the AOJ to obtain any outstanding private medical records.  In compliance with the Board's remand directives, the AOJ received the Veteran's SSA records and VA treatment records.  Additionally, in October 2015, the AOJ invited the Veteran to submit additional medical records and/or authorization for it to obtain any outstanding private records.  In light of the foregoing, the Board finds that there has been substantial compliance with its previous remand directives with regard to obtaining outstanding records.  Stegall v. West, 11 Vet. App. 268 (1998).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4).  The Veteran was provided with VA examinations in October 2013, September 2014, and October 2015.  Additionally, an addendum opinion was obtained in September 2016.  The Board finds that, taken together, these opinions are adequate to base a decision on the Veteran's claim because the examiners considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examination, conducted a thorough medical examination of the Veteran, and provided sufficient supporting rationale for the opinions.  Based on the foregoing, the Board finds the examination reports to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim of entitlement to service connection for PTSD.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claims.  The case was thereafter remanded on two separate occasions for additional development, including examinations.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), and no prejudice has been identified in the conduct of the Board hearing.

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished.  

II. Service Connection for PTSD

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).

Generally, in order to prove service connection, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "PTSD is not the type of medical condition that lay evidence...is competent and sufficient to identify."  See Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014).  

The Board notes that, effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders (DSM) and replace them with references to the recently updated Fifth Edition (DSM-5).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014, such as this case.  Here, the RO certified the Veteran's appeal to the Board in May 2015, and, therefore, the claim is governed by DSM-5.

Turning to the evidence of record, a March 2012 SSA examination shows that the Veteran denied any mental health problems prior to a 2011 work injury.  She reported that she saw mutilated bodies as an x-ray technician in the military and "for a while this was a source of some difficulty."  However, she indicated that she "no longer has nightmares or flashbacks associated with this."  She was diagnosed with major depression, single episode, moderate with anxiety and elements of PTSD.

The Veteran was afforded a VA examination in October 2013.  The examiner indicated that the examination was conducted utilizing the DSM-IV because VA "is not adopting the DSM-V until 10/31/13."  The Veteran described three in-service stressors.  She reported that in September of 1977, she was assaulted by an Air Force member.  She reported that she was intoxicated at the time and that she could not fully describe what had happened.  The examiner indicated that it was "unclear per her description what truly happened in this event."  However, giving her the benefit of the doubt, the examiner opined that it was "likely that Criterion A could be met for this event."  The Veteran also described two other stressors related to her duties as an x-ray technician wherein she had to x-ray a small child who had been burned and a corpse.  She denied intense fear, horror, or helplessness due to these events, and the examiner indicated that neither stressor met Criterion A.  

Despite finding that the Veteran's personal assault stressor was adequate to support a diagnosis of PTSD, the examiner indicated that the Veteran did not meet the criteria for a diagnosis of PTSD.  The Veteran denied persistently reexperiencing the traumatic event.  Additionally, although the Veteran reported some long-standing symptoms of depression, she noted that the symptoms became more prominent after a 2011 work accident.  Similarly, although the Veteran reported persistent symptoms of increased arousal, she noted onset as primarily occurring in the last few years related to job stressors, relationship stressors, and financial stressors.  She did not describe these symptoms as being trauma-related.  

Regarding other psychiatric diagnoses, the examiner indicated that the Veteran's Minnesota Multiphasic Personality Inventory (MMPI) profile was invalid due to highly unusual responses.  The examiner noted that the Veteran's "response pattern suggests deliberate exaggeration and potentially feigning of mental health symptoms and non-credible responding."  The examiner further indicated that because of the invalidity, making an accurate mental disorder diagnosis could not be done without resort to speculation.  The examiner concluded that the Veteran's treatment records do not indicate a current or past PTSD diagnosis and that "she did not appear to meet Criteria for such diagnosis."  

In a February 2014 letter, a private psychologist, Dr. K.P., provided a diagnosis of PTSD.  Dr. K.P. indicated that the Veteran reported a history of traumatic events dating back to early childhood, but indicated that the most traumatic events occurred while she was in the military.  Dr. K.P. reported that the Veteran's symptoms came "rushing back" and became more severe after she was struck on the head at work.  

In accordance with the Board's July 2015 remand, the Veteran was afforded a VA examination in October 2015.  The examiner indicated that the Veteran did not have a diagnosis of PTSD that conforms to DSM-5.  The examiner diagnosed the Veteran with other unspecified depressive disorder with anxious distress.  The Veteran reported a stressor of being assaulted in Germany in September 1977 or 1978.  She reported that she was intoxicated and fell into a street and hurt her knee.  She indicated that she remembered "somebody coming at me."  She reported that she was uncertain if there was an assault.  The examiner opined that the stressor did not meet Criterion A for a diagnosis of PTSD because the Veteran reported not being certain that an assault took place.  

The examiner further indicated that the Veteran's symptoms did not meet the criteria for a diagnosis of PTSD.  The examiner stated that the Veteran's anxiety/depressive symptoms are better accounted for as secondary to the negative consequences of her alcohol abuse and severe personality pathology that interferes with her emotional regulation and relationships.  The examiner opined that it is unlikely that the Veteran met the full criteria for PTSD at any point during the appeal period.  The examiner noted that the Veteran denied essentially all PTSD symptoms and the few symptoms she endorsed were unrelated to her claimed military stressor.  Regarding a PTSD diagnosis in VA treatment records, the examiner explained that they "appear to be utilizing the [V]eteran's general claim of having PTSD though it was not thoroughly evaluated."  Regarding Dr. K.P.'s aforementioned letter, the examiner indicated that Dr. K.P. utilized non-PTSD symptoms to justify the diagnosis and did not indicate an actual review of DSM defined PTSD criteria but rather relied on the "[V]eteran's general expressions of PTSD types of symptoms."  The examiner further explained why the Veteran may have been diagnosed with PTSD by her treatment providers even though PTSD was not found on the C&P examination.  The examiner indicated that "such a discrepancy is due to the fact that there are several important differences between a clinical evaluation conducted for treatment purposes and a forensic evaluation conducted for legal purposes (such as a C&P exam)."  Additionally, the examiner listed examples of such differences and cited to several sources to support his explanation.  

The Veteran's VA treatment records do not contradict the findings of the VA examinations of record.  In particular, they do not show a diagnosis of PTSD.  Although the Board notes a positive PTSD screen in July 2014, subsequent VA treatment records reflect continuing diagnoses of depressive disorder and anxiety disorder.  See, e.g. August 2015 VA Treatment Record; July 2016 VA Treatment Record.

After careful consideration of the evidence pertaining to this issue, the Board finds that service connection for PTSD is not warranted.  In this regard, the Board notes that a key element to establishing service connection is to show that Veteran has the claimed disability that meets the diagnostic criteria in accordance with the controlling VA regulation.  In this case, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a current diagnosis of PTSD as defined by applicable regulation.

The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board acknowledges the February 2014 diagnosis of PTSD by Dr. K.P.  The Board finds that this diagnosis is outweighed by the other medical evidence of record reflecting that the Veteran has not had a diagnosis of PTSD during the pendency of this appeal.  The private opinion was based entirely on the Veteran's subjective reports of symptoms, which, as noted above, have been called into question.  Further, the October 2015 opinion was rendered after having fully considered Dr. K.P.'s private opinion and the VA examiner provided an extremely detailed and thorough rationale for why the Veteran nonetheless did not meet the diagnostic criteria for PTSD.

The Board finds that the medical opinions of September 2014 and October 2015, which found insufficient evidence of PTSD, carry significant weight because they contain a fuller PTSD analysis and attempt to objectively evaluate the Veteran's psychiatric condition in light of all the evidence of record, to include the report by Dr. K.P., in reaching the conclusions that a diagnosis of PTSD is not appropriate.  The examiners carefully explained why the Veteran's reported stressors and symptoms did not comport with an assessment of PTSD.  They also explained why the Veteran's reported symptoms were unrelated to her claimed military stressor and were better accounted for by other factors.  In assigning high probative value to the VA opinions, the Board notes that they had the claims file for review, specifically discussed evidence contained in the claims file including the contemporaneous treatment records, obtained detailed histories from the Veteran, conducted complete examinations which included focused testing, and offered detailed rationales with discussion of the Veteran's history and the findings of the examination.  There is no indication that the VA examiners were not fully aware of the Veteran's past psychiatric history or that they misstated any relevant fact.  On the other hand, Dr. K.P. did not have the benefit of review of the pertinent records in the claims file, to specifically include extensive records of the Veteran's past psychiatric history.  The Board finds particularly probative the opinion of the October 2015 VA examiner, who found that the medical records containing a positive diagnosis for PTSD either recited earlier notations of PTSD without independent analysis or relied too heavily on questionable, subjective reports of the Veteran.

The Board thus finds the VA opinions to be of greater probative value than that of Dr. K.P. on the question of whether the Veteran has a diagnosis of PTSD.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

In addition to the competent medical evidence on the issue of diagnosis, the Board has considered the Veteran's statements regarding her symptoms.  The Board acknowledges that the Veteran is competent to give evidence about what she experienced; for example, she is competent to discuss her psychiatric symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, although the Veteran's reported psychiatric symptomatology is found to be capable of lay observation, the diagnosis of PTSD is not within the province of a layperson, and thus her statements to the effect that she has a diagnosis of PTSD are not competent evidence.  

The regulations that govern entitlement to service connection for PTSD are clear.  The diagnosis must be established in accordance with 38 C.F.R. § 4.125(a), which requires a diagnosis consistent with the American Psychiatric Association's established criteria.  The most probative medical evidence rules such a diagnosis out in this case.  Accordingly, the Board concludes that the evidence of record is against the Veteran's claim for service connection for PTSD, as she has no current diagnosis of the disorder.  The "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is not an approximate balance of evidence.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for PTSD is denied.


REMAND

In the body of its July 2016 remand, the Board noted that the Veteran reported receiving relevant treatment at VA Sierra Nevada Health Care System Reno in 1984.  However, it appears that a directive to obtain those records was inadvertently left out of the remand directives.  As a result, the AOJ did not attempt to obtain any such records.  Therefore, on remand, the AOJ should request the Veteran's VA treatment records from VA Sierra Nevada Health Care System Reno from 1984.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the Veteran's claims file all outstanding VA treatment records from the Reno VAMC dated from 1984 to 1999, and any current VA treatment records dated from August 2016 to the present.  If no such records are located, that fact should be documented in the claims file.  The Veteran should also be afforded the opportunity to identify and submit any outstanding private treatment records relevant to her claim.

2. Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, she and her representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and her representative should be afforded the applicable time period in which to respond

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


